NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



RICHARD CRAIG, DOC #059637,      )
                                 )
           Appellant,            )
                                 )
v.                               )            Case No. 2D18-3227
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed April 10, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; William H. Burgess, III,
Judge.

Richard Craig, pro se.



PER CURIAM.


              Affirmed.


NORTHCUTT, KHOUZAM, and ROTHSTEIN-YOUAKIM, JJ., Concur.